July 29, 2011 DREYFUS SELECT MANAGERS SMALL CAP G rowth FUND Supplement to Prospectus dated June 30, 2010 The following information supplements and supersedes any contrary information contained in the sections of the fund's prospectus entitled "Fund Summary – Portfolio Management" and "Fund Details – Goal and Approach" and " – Management – Subadvisers": The fund's board has approved Nicholas Investment Partners, L.P. (Nicholas Investment Partners) and King Investment Advisors, Inc. (King Investment Advisors) as additional subadvisers to the fund, effective July 29, 2011 (the Effective Date). As of the Effective Date, the fund's assets will be allocated among five subadvisers – Riverbridge Partners, LLC (Riverbridge), Geneva Capital Management Ltd. (Geneva), Cupps Capital Management, LLC (Cupps), Nicholas Investment Partners, and King Investment Advisors. The percentage of the fund's assets to be allocated initially to the subadvisers is approximately 30% to Riverbridge, 25% to Geneva, 25% to Nicholas Investment Partners, 10% to Cupps, and 10% to King Investment Advisors. The percentage of the fund's assets to be allocated to Nicholas Investment Partners and King Investment Advisors, and the reduction to the percentage of the fund's assets currently allocated to the other subadvisers, will occur over time, generally by directing cash in-flows (purchases of fund shares and reinvested distributions) to Nicholas Investment Partners and King Investment Advisors and out-flows (redemptions and expense items) to the other subadvisers. Subject to board approval, the fund may hire, terminate or replace subadvisers and modify material terms and conditions of subadvisory arrangements without shareholder approval. The percentage of the fund's assets allocated to a subadviser may be adjusted by up to 20% of the fund's assets without the approval of the fund's board. Nicholas Investment Partners uses a bottom-up approach to security selection, combining rigorous fundamental analysis with the discipline and objectivity of quantitative analytics. Nicholas Investment Partners seeks to identify companies demonstrating a combination of the following: 1) Positive Change: Companies exhibiting growth that manage change advantageously and are poised to exceed expectations. Sources of positive change may include a new product, competitive advantage, industry dynamics, regulatory change or management change; 2) Sustainability: Positive change must also be sustainable and supported by the company's long-term earnings potential, financial strength and quality of management; and 3) Timeliness: The timeliness of investment is confirmed by evaluating the stock's relative price strength, liquidity, institutional sponsorship, market sentiment and economic factors impacting the company. Nicholas Investment Partners typically sells a stock that no longer meets the investment criteria of positive change, sustainability or timeliness, which Nicholas Investment Partners confirms through additional research, if the stock appreciates beyond the fund's concentration or capitalization limits, or Nicholas Investment Partners determines that a better investment opportunity exists. King Investment Advisors adheres to an investment discipline called the Business Valuation Approach. Specifically, King Investment Advisors seeks to identify stocks that are trading at a discount to their private-market value, reduced price to earnings growth, or at the lower end of their valuation range. King Investment Advisors looks for stocks that have potential catalysts that should spur appreciation. This could include companies with a clear commitment to enhancing shareholder value, companies undergoing restructuring, asset sales or stock buybacks, or companies that are a potential acquisition target. King Investment Advisors employs a bottom-up approach to stock selection. The sell discipline is driven by fundamentals, but poor relative performance may cause a stock to be considered a candidate for sale. King Investment Advisors typically sells a stock when price objectives are met, fundamentals change, and/or more attractive opportunities are found. **** Nicholas Investment Partners, 6451 El Sicomoro, Rancho Santa Fe, California 92067, is an employee owned limited partnership formed under Delaware law in March 2006. As of April 30, 2011, Nicholas Investment Partners had approximately $540 million in assets under management. Catherine C. Nicholas is responsible for the day-to-day management of the portion of the fund's portfolio that is managed by Nicholas Investment Partners. Ms. Nicholas is a managing partner, chief investment officer and co-founder of Nicholas Investment Partners. King Investment Advisors, 1980 Post Oak Boulevard, Suite 2400, Houston, Texas 77056-3898, is a privately owned corporation founded January 1, 1981. King Investment Advisors is 100% employee owned. As of April 30, 2011, King Investment Advisors had approximately $525 million in assets under management. Roger E. King, CFA, Pat H. Swanson, CFA, and Leah R. Bennett, CFA, are responsible for the day-to-day management of the portion of the fund's portfolio that is managed by King Investment Advisors. Messrs. King and Swanson and Ms. Bennett are principals and portfolio managers at King Investment Advisors. Mr. King, co-founder of King Investment Advisors, has served as president of King Investment Advisors since 1986. Mr. Swanson is managing director and chief compliance officer of King Investment Advisors, which he joined in 1993. Ms. Bennett is managing director and chief investment officer of King Investment Advisors, which she joined in 1995. July 29, 2011 DREYFUS SELECT MANAGERS SMALL CAP VALUE FUND Supplement to Prospectus dated April 1, 2011 The following information supplements and supersedes any contrary information contained in the sections of the fund's prospectus entitled "Fund Summary – Portfolio Management" and "Fund Details – Goal and Approach" and " – Management – Subadvisers": The fund's board has approved Iridian Asset Management LLC (Iridian) as an additional subadviser to the fund, effective July 29, 2011 (the Effective Date), replacing Riverbridge Partners, LLC (Riverbridge). As of the Effective Date, the fund's assets will be allocated among five subadvisers – Neuberger Berman Management LLC (Neuberger Berman), Lombardia Capital Partners, LLC (Lombardia), Walthausen & Co., LLC (Walthausen), Thompson, Siegel & Walmsley, LLC (TS&W), and Iridian. The percentage of the fund's assets to be allocated initially to the subadvisers is approximately 25% to Neuberger Berman, 25% to Lombardia, 20% to Walthausen, 20% to Iridian, and 10% to TS&W. As of the Effective Date, the sub-investment advisory agreement between The Dreyfus Corporation and Riverbridge was terminated and Iridian assumed responsibility for managing the fund's assets allocated to Riverbridge (less than 10% of the fund's assets). The remaining percentage of the fund's assets to be allocated to Iridian, as well as the increase to the percentage of the fund's assets currently allocated to Neuberger Berman and Lombardia and the reduction to the percentage of the fund's assets currently allocated to Walthausen and TS&W, will occur over time, generally by directing cash in-flows (purchases of fund shares and reinvested distributions) to Iridian, Neuberger Berman and Lombardia and out-flows (redemptions and expense items) to Walthausen and TS&W. Subject to board approval, the fund may hire, terminate or replace subadvisers and modify material terms and conditions of subadvisory arrangements without shareholder approval. The percentage of the fund's assets allocated to a subadviser may be adjusted by up to 20% of the fund's assets without the approval of the fund's board. Iridian uses a bottom-up and value-based approach that is driven by fundamental research. Iridian seeks to identify companies that are conservatively financed, generate positive free cash flow and have the ability to earn acceptable returns on capital over full business cycles.
